Annual financial statements for the year ended September 2008 Page Page Auditor's report 1 23. Notes to the cash flow statement 60 Directors' approval 2 24. Encumbered assets 61 Secretary's certificate 2 25. Commitments 62 Directors' report 3 26. Contingent liabilities 63 Group income statement 6 27. Post-employment benefits - pensions 63 Group balance sheet 7 28. Post-employment benefits Group cash flow statement 8 - other than pensions 69 Group statement of recognised income 29. Share based payments 72 and expense 9 30. Financial instruments 77 Group income statement in Rands 31 Related party transactions 99 (convenience translation) 10 32. Events after balance sheet date 100 Group balance sheet in Rands 33. Environmental matters 101 (convenience translation) 11 34. Directors' remuneration 102 Group cash flow statement in Rands 35. Directors' interests 105 (convenience translation) 12 36. Directors' participation in the Sappi Limited Notes to the group annual financial statements 13 Share Incentive Trust (Scheme) 1. Business 13 and The Performance 2. Accounting policies 13 Share Incentive Trust (Plan) 2.1 Basis of preparation 22 Company auditor's report 109 2.2 Accounting policies Condensed company income statement 110 2.3 Critical accounting policies and estimates 25 Condensed company balance sheet 111 2.4 Adoption of accounting standards in the current year Condensed company cash flow statement 112 Condensed company statement of recognised 2.5 Potential impact of future changes in income and expense 112 accounting policies 26 Notes to the condensed company 3. Segment information 28 financial statements 113 4.1 Operating profit 30 Investments 115 4.2 Employment cost 31 4.3 Other operating expenses (income) 31 5. Net finance costs 32 6. Taxation charge (benefit) 32 7. Earnings per share and headline earnings per share 34 8. Dividends 36 9. Property, plant and equipment 37 10. Plantations 38 11 Deferred tax 39 12. Goodwill and intangible assets 42 13 Joint ventures and associates 42 14. Other non-current assets 44 15. Inventories 44 16. Trade and other receivables 45 17. Ordinary share capital and share premium 48 18. Reconciliation of changes in equity 50 19. Non-distributable reserves 51 20. Interest-bearing borrowings 52 21. Other non-current liabilities 58 22. Provisions 58 Auditor’s report Independent auditor’s report to the members of Sappi Limited We have audited the group annual financial statements of Sappi Limited, which comprise the directors’ report, the group balance sheet as at September 2008, the group income statement, the group statement of recognised income and expense and the group cash flow statement for the year then ended, a summary of significant accounting policies and other explanatory notes, as set out on pages 3 to 9 and pages 13 to 108. Directors’ Responsibility for the Financial Statements The company’s directors are responsible for the preparation and fair presentation of these financial statements in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board, and in the manner required by the Companies Act of South Africa. This responsibility includes: designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; selecting and applying appropriate accounting policies; and making accounting estimates that are reasonable in the circumstances. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgement, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting principles used and the reasonableness of accounting estimates made by the directors, as well as evaluating the overall financial statement presentation. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of the group as at September 2008, and of its financial performance and its cash flows for the year then ended in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board, and in the manner required by the Companies Act of South Africa. Deloitte & TouchePer M J ComberPartner03 December 2008 Deloitte & Touche – Registered Auditors Buildings 1 and 2, Deloitte Place The Woodlands, Woodlands Drive, Woodmead Sandton Johannesburg, South Africa National Executive: G G Gelink Chief Executive A E Swiegers Chief Operating Officer G M Pinnock Audit D L Kennedy Tax & Legal and Financial Advisory L Geeringh Consulting L Bam Corporate Finance C R Beukman Finance T J Brown Clients & Markets N T Mtoba Chairman of the Board A full list of partners and directors is available on request. 1 Directors’ approval The directors and officers of the company are responsible to the extent respectively indicated for the annual financial statements which are submitted to shareholders in the general meeting. The directors are principally responsible for the overall coordination of the preparation and for the final approval of such submission. The initial preparation is the responsibility of the company’s officers. The auditors are responsible for auditing the annual financial statements in the course of executing their statutory duties. The report and annual financial statements of the group and the company appear on the following pages: 8 Group cash flow statement 9 Group statement of recognised income and expense 10 Group income statement in Rands 11 Group balance sheet in Rands 13 Notes to the group annual financial statements 110 Condensed company financial statements 115 Investments The above statements were approved by the board of directors on 03 December 2008 and were signed on its behalf by: R J Boëttger M R Thompson 3 Directors’ report Chief Executive Officer Chief Financial Officer 6 Group income statement 7 Group balance sheet Sappi Limited Secretary’s certificate In terms of section 268G(d) of the Companies Act of South Africa, I hereby certify that, to the best of my knowledge and belief, the Company has lodged with the Registrar of Companies, for the financial year ended September 2008, all such returns as are required of a public company in terms of this Act and that such returns are true, correct and up to date. Sappi Management Services (Pty) LimitedD J O’ConnorGroup Secretary 03 December 2008 2 Directors’ report for the year ended September 2008 Your directors submit their report for the year ended September 2008. Business of Sappi Limited (Sappi or the Company) and its operating companies mentioned below (the group) The group manufactures and sells a wide range of pulp, paper and wood products for use in almost every sphere of economic activity. The group conducts its business through two business units, namely: · Sappi Fine Paper; and · Sappi Forest Products. Share capital As at September 2008 the authorised and issued share capital of Sappi were as follows: Authorised: 325,000,000 ordinary shares of ZAR1 each ZAR325 million Issued: 239,071,892 ordinary shares of ZAR1 each US$28 million Share premium US$679 million Sappi Fine Paper has manufacturing and marketing facilities in Europe, North America, Southern Africa and Asia and produces mainly high quality branded coated fine paper. It also manufactures uncoated graphic and business paper, coated and uncoated specialities papers, and casting release paper used in the manufacture of artificial leather and textured polyurethane applications. Sappi Forest Products, based in South Africa, produces packaging paper and newsprint, pulp, chemical cellulose, and forest and timber products for Southern Africa and export markets. Sappi Trading operates a trading network for the marketing and distribution of chemical cellulose and market pulp throughout the world and of the group’s other products in areas outside our core operating regions of North America, Europe and Southern Africa. Reporting period The group’s financial period ends on the Sunday closest to the year end date and results are reported as if at the year end date. International Financial Reporting Standards (IFRS) As a South African company and in terms of the requirements of the JSE Limited (JSE), Sappi’s financial reporting is based on IFRS as published by the International Accounting Standards Board (IASB). Sappi no longer reconciles its reporting annually from IFRS to US GAAP. This follows a release by the US Securities Exchange Commission (SEC) on 21 December 2007 which allows Foreign Private Issuers to file Annual Financial Statements prepared under IFRS as issued by the IASB, without reconciliation to US GAAP. The US Dollar is the major trading currency of the pulp and paper industry. The group reports its results in US Dollars in order to facilitate the understanding of the results. The authorised and issued share capital have been increased substantially subsequent to year end for purposes of funding the acquisition of M-real’s coated graphic paper business announced on 29 September 2008. Further comprehensive details can be found in the Rights Offering Circular approved by the directors on 10 November 2008 and posted to qualifying shareholders on 24 November 2008. Purchase of shares by a subsidiary Through a wholly-owned subsidiary the Sappi group has to date acquired approximately 19.4 million Sappi shares – (treasury shares) on the open market of the JSE Limited for approximately US$186.7 million. This accords with Sappi’s stated intention, announced on 9 November 2000, and the approval given at all subsequent annual general meetings of the Company’s shareholders, for a wholly owned Sappi subsidiary to acquire Sappi shares, if prevailing circumstances (including market conditions) so warrant. None of these shares were acquired during the 2008 financial year. Some of the treasury shares, have been, and will continue to be, utilised to meet the requirements of the Sappi Limited Share Incentive Trust and the Sappi Limited Performance Share Incentive Trust from time to time. During the year, approximately 725,950 treasury shares were issued to participants of the Sappi Limited Share Incentive Trust for a consideration of approximately US$6.2 million. Refer to note 29 of the group annual financial statements for additional details relating to these treasury shares. As the company is currently conducting a rights issue, it is unlikely that the company will seek approval for the purchase of Sappi shares in the foreseeable future. Significant announcements during the year under review and subsequent to year end During August 2008, Sappi announced the planned closures of the Blackburn mill and the Maastricht Mill’s Paper Machine No 5. Further details can be found in note 9 of the group annual financial statements. 3 Directors’ report // continued for the year ended September 2008 On 29 September 2008, Sappi announced the proposed acquisition of a substantial portion of M-real’s coated graphic paper business (the transaction) for €750 million and that the transaction would be financed through a combination of equity, assumed debt, the cash proceeds from a rights offering and a vendor note. On 3 November 2008, Sappi’s shareholders approved the transaction and a rights offering to finance a portion of the transaction. Following such approvals, Sappi has commenced a rights offering of 286,886,270 new ordinary shares at a subscription price of ZAR20.27 per new share. New shares will be issued at a ratio of six new shares for every five Sappi shares held. In connection with the rights offering, Sappi has entered into an underwriting agreement with two international banks. Sappi has also to date obtained various regulatory approvals for the acquisition, including the approval of the competition authorities of the European Union. The transaction is expected to be consummated on 31 December Financing During the first half of fiscal 2008, Sappi Manufacturing (Pty) Ltd raised ZAR240 million in long term bank debt to fund a portion of the Saiccor expansion project. The average tenure of this debt at year end is 4.2 years. Of the EUR600 million five-year revolving credit facility obtained in 2005, approximately EUR400 million remains unutilised and is considered as a strategic back-up line. There have been no changes to the group’s other long-term debt. Covenants on all international term debt are identical and long-term debt is supported by a Sappi Limited guarantee. At the end of the financial year, Sappi’s net debt had an average time to maturity of 5.7 years. In the financial year, Sappi concluded no further interest rate swaps and, at year end, the ratio of gross debt at fixed and floating interest rates was 39:61. There are no long-term debt repayments scheduled for the remainder of 2008 or 2009. Dividends The directors have declared a dividend (number 85) of 16 US cents per share (2007: 32 US cents) for the yearended September 2008. The record date for the dividend was 28 November 2008 and payment was made on 2 December 2008. The Sappi Limited Share Incentive Trust and The Sappi Limited Performance Share Incentive Trust Sappi has in place two share-based incentive programmes. The first is The Sappi Limited Share Incentive Trust (the Scheme) which was approved by shareholders in March 1997, and which has been amended in certain respects from time to time. The second is The Sappi Limited Performance Share Incentive Trust (the Plan) which was approved by shareholders in 2005. In approving the Plan, shareholders fixed the maximum number of shares which may be allocated in aggregate to the Scheme and the Plan at 19 million shares (equivalent to 7.9% of the shares currently in issue), subject to adjustment in case of any increase or reduction of Sappi’s issued share capital on any conversion, redemptions, consolidations, sub-division and/or any rights or capitalisation issues of shares. In connection with the rights offering, adjustments are made to outstanding grants to employees to address the dilution resulting from the change in the number of shares issued as a result of the rights offering. Borrowing facilities The group’s net debt at September 2008 amounted to US$2.4 billion (September 2007: US$2.6 billion). The company’s Articles of Association allow net borrowings of up to US$5.85 billion. Details of the non-current borrowings are set out in note 20 of the group annual financial statements. Insurance The group has an active program of risk management in each of its geographical operating regions to address and to reduce exposure to property damage and business interruption. All production and distribution units are subjected to regular risk assessments by external risk engineering consultants, the results of which receive the attention of senior management. The risk mitigation programs are co-ordinated at group level in order to achieve a standardisation of methods. Work on improved enterprise risk management is on-going and aims to lower the risk of incurring losses from uncontrolled incidents. Fixed assets The only major changes in the nature of the fixed assets of the group are as set out under note 9 in the group annual financial 4 Directors’ report // continued for the year ended September 2008 statements. There was no change to the group’s policy relating to the use of fixed assets. Litigation We become involved from time to time in various claims and lawsuits incidental to the ordinary course of our business. We are not currently involved in legal proceedings which, either individually or in the aggregate, are expected to have a material adverse effect on our business, assets or properties (see note 26). Directors and secretaries The directors of Sappi Limited are set out below: Executive directors: Roeloff (Ralph) Jacobus Boëttger Mark Richard Thompson Non-executive directors: Daniël (Danie) Christiaan Cronjé (Chairman) David Charles Brink Meyer Feldberg James Edward Healey Deenadayalen (Len) Konar Helmut Claus-Jurgen Mamsch John (Jock) David McKenzie Karen Rohn Osar Bridgette Radebe Sir Anthony Nigel Russell Rudd Franklin Abraham Sonn During the year, Mr Eugene van As retired as Chairman and as a director. Dr Danie C Cronje was appointed to the board during the year as an independent non-executive Director and succeeded Mr Eugene van As as Chairman in March 2008. In terms of the Company’s Articles of Association these appointments were confirmed at the annual general meeting held on 3 March 2008. At the year end there were thirteen directors, two of whom were executive directors. All eleven non-executive directors are independent. In terms of the Company’s Articles of Association, Mr D C Brink, Professor M Feldberg, Mr J E Healey and Mr H C Mamsch will retire by rotation from the board at the forthcoming annual general meeting and all being eligible, have offered themselves for re-election. The current Directors have recommended them for re-appointment. Mr D C Brink turns 70 years of age during the course of 2009. His reappointment, if approved, will be for approximately nine months until 31 December 2009, when in terms of company policy, he will retire from the Board. Likewise, Dr F A Sonn will turn 70 years of age in 2009. He will retire from the board on 31 December 2009. The beneficial interests of directors in the shares of the Company (including options and rights and options in terms of the Scheme and conditional share awards in terms of the Plan) are disclosed in notes 35 and 36 to the group annual financial statements. A register of interests of directors and other executives in shares of the Company is available to shareholders and the public on request. The secretaries and their business and postal addresses are set out on page 116. Special resolutions A full list of the special resolutions passed by the Company and its subsidiaries during the year will be made available to shareholders on request. Subsidiary companies Details of the Company’s significant subsidiaries are set out in Annexure A of the condensed company financial statements. 5 Group income statementfor the year ended September 2008 US$ million Note 2008 2007 2006 Sales 5,863 5,304 4,941 Cost of sales 4 5,016 4,591 4,419 Gross profit 847 713 522 Selling, general and administrative expenses 4 385 362 367 Other operating expenses (income) 4 165 (22 ) 29 Share of (profit) loss from associates and joint ventures 13 (17 ) (10 ) 1 Operating profit 4 314 383 125 Net finance costs 5 126 134 130 Finance costs 181 173 162 Finance revenue (38 ) (21 ) (26 ) Finance cost capitalised (16 ) (14 ) (2 ) Net foreign exchange gains (8 ) (13 ) (7 ) Net fair value loss on financial instruments 7 9 3 Profit (loss) before taxation 188 249 (5 ) Taxation charge (benefit) 6 86 47 (1 ) Profit (loss) for the year 102 202 (4 ) Weighted average number of ordinary shares in issue (millions) 228.8 227.8 226.2 Basic earnings (loss) per share (US cents) 7 45 89 (2 ) Diluted earnings (loss) per share (US cents) 7 44 88 (2 ) Dividends per share (US cents) – declared after year-end 8 16 32 30 6 Group balance sheetat September 2008 US$ million Note 2008 2007 Assets Non-current assets 4,408 4,608 Property, plant and equipment 9 3,361 3,491 Plantations 10 631 636 Deferred tax assets 11 41 60 Goodwill and intangible assets 12 7 7 Joint ventures and associates 13 124 112 Other non-current assets 14 168 165 Derivative financial instruments 30 76 137 Current assets 1,701 1,736 Inventories 15 725 712 Trade and other receivables 16 698 653 Derivative financial instruments 30 4 7 Cash and cash equivalents 274 364 Total assets 6,109 6,344 Equity and liabilities Shareholders’ equity 1,605 1,816 Ordinary share capital and share premium 17,18 707 825 Non-distributable reserves 18,19 124 114 Foreign currency translation reserve 18 (121 ) 9 Retained earnings 18 895 868 Non-current liabilities 2,578 2,612 Interest-bearing borrowings 20 1,832 1,828 Deferred tax liabilities 11 399 385 Derivative financial instruments 30 1 15 Other non-current liabilities 21 346 384 Current liabilities 1,926 1,916 Interest-bearing borrowings 20 821 771 Overdraft 26 22 Derivative financial instruments 30 24 28 Trade and other payables 959 952 Taxation payable 54 125 Provisions 22 42 18 Total equity and liabilities 6,109 6,344 7 Group cash flow statementfor the year ended September 2008 US$ million Note 2008 2007 2006 Cash retained from operating activities 355 388 160 Cash generated from operations 23.1 623 585 396 – Decrease (increase) in working capital 23.2 1 60 (17 ) Cash generated from operating activities 624 645 379 – Finance costs paid 23.3 (139 ) (183 ) (164 ) – Finance revenue received 13 21 26 – Taxation paid 23.4 (70 ) (27 ) (13 ) Cash available from operating activities 428 456 228 – Dividends paid (73 ) (68 ) (68 ) Cash utilised in investing activities (494 ) (364 ) (287 ) Investment to maintain operations (239 ) (38 ) (144 ) – Replacement of non-current assets 23.5 (250 ) (116 ) (160 ) – Proceeds on disposal of non-current assets 23.6 7 50 4 – Decrease in other non-current assets 4 28 12 Investment to expand operations (255 ) (326 ) (143 ) – Additions of non-current assets (255 ) (326 ) (143 ) Cash effects of financing activities 49 98 (21 ) Proceeds from interest-bearing borrowings* 2,077 806 925 Repayment of interest-bearing borrowings* (2,032 ) (719 ) (793 ) Increase (decrease) in bank overdrafts 4 11 (153 ) Net movement in cash and cash equivalents (90 ) 122 (148 ) Cash and cash equivalents at beginning of year 364 224 367 Translation effects – 18 5 Cash and cash equivalents at end of year 23.7 274 364 224 * Includes gross cash flows relating to ongoing short-term financing activities. 8 Group statement of recognised income and expense for the year ended September 2008 US$ million 2008 2007 2006 Pension fund assets recognised (not recognised) – 45 (43 ) Actuarial gains on pension and other post-employment benefit liabilities 7 101 100 Fair value adjustment on available for sale financial instruments – 1 – Deferred taxation on above items (1 ) (21 ) (10 ) Exchange differences on translation (262 ) 151 (189 ) Net (expense) income recorded directly in equity (256 ) 277 (142 ) Profit (loss) for the year 102 202 (4 ) Total recognised (expense) income for the year (154 ) 479 (146 ) 9 Group income statement in Rands convenience translation for the year ended September 2008 Unaudited ZAR million 2008 2007 2006 Sales 43,559 38,051 32,630 Cost of sales 37,266 32,936 29,183 Gross profit 6,293 5,115 3,447 Selling, general and administrative expenses 2,860 2,597 2,423 Other operating expenses (income) 1,226 (158 ) 192 Share of (profit) loss from associates and joint ventures (126 ) (72 ) 7 Operating profit 2,333 2,748 825 Net finance costs 937 962 858 Finance costs 1,345 1,241 1,069 Finance revenue (282 ) (151 ) (172 ) Finance cost capitalised (119 ) (100 ) (13 ) Net foreign exchange gains (59 ) (93 ) (46 ) Net fair value loss on financial instruments 52 65 20 Profit (loss) before taxation 1,396 1,786 (33 ) Taxation charge (benefit) 638 337 (7 ) Profit (loss) for the year 758 1,449 (26 ) Weighted average number of ordinary shares in issue (millions) 228.8 227.8 226.2 Basic earnings (loss) per share (SA cents) 334 638 (13 ) Diluted earnings (loss) per share (SA cents) 327 631 (13 ) Dividends per share (SA cents) – declared after year end 156 209 220 Note: The above financial results have been translated into ZAR from US Dollars using the exchange rates as set out in accounting policies note 2.2.1. The year end rate was used for translating assets and liabilities and the average rate for translating income, expenditure and cash flow items except for dividends which have been translated at the rate of exchange on the date of declaration.
